                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISRTICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                     )      CASE NO. 1:18 CR 682

       Plaintiff                              )      HON. DAN A. POLSTER

-vs-                                          )
                                                     MOTION FOR CONTINUANCE
TAMIKO PARKER,                                )      OF SENTENCING

       Defendant                              )

       Now comes the Defendant, Tamiko Parker, by and through the undersigned counsel and

hereby moves this Honorable Court for a continuance of the sentencing date herein, which is

presently set for September 10, 2020.

       As grounds herefor, the undersigned counsel submits the following:

   1. Due to the continuing pandemic this Honorable court as well as many others have

       implemented procedures to limit person-to-person contact. One of these measures has

       been the use of “zoom” or other similar video appearance mediums. The Defendant as

       well as the undersigned counsel greatly appreciate efforts made by the Court to

       accommodate the interests of all parties in moving cases forward. However, counsel (and

       Defendant) believe that while the video process may be adequate for some proceedings, it

       is not necessarily so for others. It is respectfully suggested that a sentencing hearing

       where liberty is on the line is one of those proceedings. For this reason the Defendant

       does not consent to sentencing without personally appearing before this Honorable Court.

       It is believed that the appearance of the defendant and counsel can be done in such

       manner to be safe for all parties.
   2. The present case involves sentencing issues which may require reference to documents

        by counsel and client during the course of the hearing which would be difficult in a video

        context.

   3. While Ms. Parker desires to appear before this Court face-to-face, she has no objection to

        any other parties appearing via video.



        WHEREFORE, a continuance to a date convenient to the Court is respectfully requested

                                                     Respectfully submitted,


                                                     /s/ Robert A. Dixon
                                                     ROBERT A. DIXON (#0022466)
                                                     4403 St. Clair Avenue
                                                     Cleveland, Ohio 44103
                                                     (216) 432-1992
                                                     (216) 881-3928 facsimile
                                                     Dixonlaws@aol.com

                                 CERTIFICATE OF SERVICE

        This document was filed via the ECF system for the U.S. District Court for the Northern

District of Ohio and served upon all parties by operation of that system, this 8th day of September,

2020.

                                                     /s/ Robert A. Dixon
                                                     ROBERT A. DIXON (#0022466)
                                                     4403 St. Clair Avenue
                                                     Cleveland, Ohio 44113
                                                     Telephone: (216) 432-1992
                                                     Facsimile: (216) 881-3928
                                                     E-mail: dixonlaws@aol.com.

                                                     Attorney for Defendant
